Citation Nr: 1622451	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for posttraumatic arthritis of the left knee. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

In February 2014, the Board reopened a claim for service connection for a right knee disorder and remanded the underlying merits of that claim and the issue of entitlement to an increased evaluation for posttraumatic arthritis of the left knee for further development.  In addition, the Board denied an initial compensable evaluation for atopic dermatitis for the period from February 26, 2001, to January 2, 2005, and granted an initial 30 percent evaluation, bu no higher, effective from January 3, 2005.  

In an October 2015 rating decision, the RO granted service connection for right knee degenerative arthritis and assigned a 10 percent evaluation effective from June 10, 2009.  The Veteran has not disagreed with the initial rating or effective date assigned; therefore, that matter is not in appellate status.  Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that the Veteran was last afforded a VA examination in September 2015 in connection with his claim.  However, the examination report does not contain all of the findings needed to properly evaluate the disability.  In particular, the VA examiner did not assess the Veteran's functional loss due to pain following repetitive use over time or during a flare-up.  Instead, he stated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over a period of time and during a flare-up.  He also indicated that he was unable to state whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period time or during a flare-up.  In so doing, he commented that there was insufficient objective information to make a determination free of speculation.  Therefore, the Board finds that an additional examination and medical opinion are needed to ascertain the current severity and manifestations of the left knee disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disability. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected posttraumatic arthritis of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected left knee posttraumatic arthritis and report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




